1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   E. K. WADE,                                          No. 2:13-cv-0861 MCE CKD PS
12                       Plaintiff,
13           v.                                           ORDER
14   JEFF MILLER, et al.,
15                       Defendants.
16

17           Plaintiff is proceeding in this action pro se. The federal venue statute requires that a civil

18   action, other than one based on diversity jurisdiction, be brought only in “(1) a judicial district

19   where any defendant resides, if all defendants reside in the same State, (2) a judicial district in

20   which a substantial part of the events or omissions giving rise to the claim occurred, or a

21   substantial part of property that is the subject of the action is situated, or (3) a judicial district in

22   which any defendant may be found, if there is no district in which the action may otherwise be

23   brought.” 28 U.S.C. § 1391(b).

24           In this case, it appears that a substantial part of the events giving rise to plaintiff’s claims

25   occurred in the District of Columbia. Plaintiff repeatedly references actions which occurred in

26   the District of Columbia and the complaint expressly alleges that a substantial part of the events

27   giving rise to the lawsuit occurred in the District of Columbia. Therefore, plaintiff’s claim should

28   have been filed in the United States District Court for the District of Columbia. In the interest of
                                                          1
 1   justice, a federal court may transfer a complaint filed in the wrong district to the correct district.

 2   See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).

 3          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United

 4   States District Court for the District of Columbia.

 5   Dated: May 9, 2013
                                                        _____________________________________
 6
                                                        CAROLYN K. DELANEY
 7                                                      UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2